UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-6673
MERRICK RALPH FALESBORK, a/k/a
Merc, a/k/a Merrick,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Rebecca Beach Smith, District Judge.
                           (CR-91-116)

                      Submitted: May 15, 2003

                      Decided: June 11, 2003

    Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Merrick Ralph Falesbork, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FALESBORK
                               OPINION

PER CURIAM:

   Merrick Ralph Falesbork seeks to appeal the district court’s deci-
sion dismissing his motion under Fed. R. Civ. P. 60(b),* which the
district court construed as a motion under 28 U.S.C. § 2255 (2000),
and dismissed as untimely and successive. This Court may grant a
certificate of appealability only if the appellant makes a substantial
showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2)
(2000). Where, as here, a district court dismisses a habeas petition on
procedural grounds, a certificate of appealability will not issue unless
the petitioner can demonstrate both "(1) ‘that jurists of reason would
find it debatable whether the petition states a valid claim of the denial
of a constitutional right’ and (2) ‘that jurists of reason would find it
debatable whether the district court was correct in its procedural rul-
ing.’" Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941
(2001). We have independently reviewed the record and conclude that
Falesbork has not satisfied either standard. See Miller-El v. Cockrell,
123 S. Ct. 1029 (2003).

   We must construe Falesbork’s notice of appeal and informal brief
on appeal as an application to file a successive motion to vacate under
28 U.S.C. § 2255. See United States v. Winestock, __ F.3d __, 2003
WL 1949822, at *7 (4th Cir. Apr. 25, 2003). In order to obtain autho-
rization to file a second motion to vacate, a movant must allege
claims based on either: (1) a new rule of constitutional law, previ-
ously unavailable, made retroactive by the Supreme Court to cases on
collateral review; or (2) newly discovered evidence that would be suf-
ficient to establish by clear and convincing evidence that no reason-
able fact-finder would have found the movant guilty of the offense.
28 U.S.C. §§ 2244(b), 2255 ¶ 8 (2000). Falesbork’s claims do not sat-

   *Falesbork stated in his motion that he was seeking a writ of audita
querela, citing 28 U.S.C. § 1651 (2000), as well as Fed. R. Civ. P. 60(b).
We have held that relief from judgment should be sought with Rule 60(b)
rather than with the abolished writ of audita querela. Werner v. Carbo,
731 F.2d 204, 207 (4th Cir. 1984).
                     UNITED STATES v. FALESBORK                     3
isfy either of these conditions. Therefore, we decline to authorize
Falesbork to file a successive § 2255 application.

  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         DISMISSED